No. 80-90
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1980


HERMAN H. VAN UDEN et al.,
                                Plaintiffs and Appellants,
            VS   .
STANLEY C. HENDRICKSEN, et al.,
                                Defendant and Respondent.


Appeal from:     District Court of the Fourth Judicial ~istrict,
                 In and for the County of Ravalli.
                 Honorable James B. Wheelis, Judge presiding.

Counsel of Record:
    For Appellants:
        John M. McRae, Hamilton, Montana
    For Respondent:
         Recht and Greef, Hamilton, Montana


                                  Submitted on briefs: July 22, 1980
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

        P l a i n t i f f s a p p e a l from a d e c i s i o n o f t h e D i s t r i c t C o u r t

o f t h e F o u r t h J u d i c i a l D i s t r i c t , R a v a l l i County, which

g r a n t e d p a r t i a l summary judgment a g a i n s t p l a i n t i f f s and de-

n i e d a motion f o r summary judgment a g a i n s t d e f e n d a n t s i n a

c o n t r a c t f o r deed d i s p u t e .

        P l a i n t i f f s Herman H. VanUden and D e l o r e s M. VanUden

purchased r e a l p r o p e r t y on a c o n t r a c t f o r deed from d e f e n -

d a n t s S t a n l e y C. Hendricksen and Maxine J . Hendricksen.

R e s t r i c t i v e covenants a f f e c t i n g t h e property w e r e recorded

p r i o r t o t h e t i m e o f s i g n i n g a c o n t r a c t f o r deed.         Plain-

t i f f s i n i t i a t e d t h i s a c t i o n t o remove t h e e f f e c t of t h e

c o v e n a n t s from t h e i r p r o p e r t y .

        The e v e n t s l e a d i n g t o t h i s d i s p u t e a r e a s f o l l o w s :     On

October 1 3 , 1974, t h e p a r t i e s s i g n e d a n e a r n e s t money a g r e e -

ment on which t h e f o l l o w i n g language was h a n d w r i t t e n :

        "Restrictions a r e against raising pigs or
        o f e n s i v e [ s i c ] b u s i n e s s such a s wrecking
        y a r d , s l a u t e r [ s i c J house, e t c "  .
On October 1 5 , 1974, a c o n t r a c t f o r deed was drawn which i n -

c l u d e d t h e f o l l o w i n g language:

        "The b u y e r s a g r e e t o comply w i t h c o v e n a n t s
        p l a c e d on t h e p r o p e r t y and r e c o r d e d w i t h
        t h e C l e r k and Recorder of R a v a l l i County.
        ...      I1




The c o n t r a c t f o r deed was n o t s i g n e d ' on October 1 5 , 1974.

        On October 1 8 , 1974, r e s t r i c t i v e c o v e n a n t s were f i l e d

a f f e c t i n g t h e r e a l p r o p e r t y i n q u e s t i o n and o t h e r r e a l

p r o p e r t y i n d e f e n d a n t s ' development.

        On October 2 8 , 1974, t h e c o n t r a c t f o r deed and n o t i c e

of p u r c h a s e r ' s i n t e r e s t w e r e s i g n e d by t h e p a r t i e s b e f o r e a

notary public.            The n o t i c e of p u r c h a s e r ' s i n t e r e s t was

r e c o r d e d on t h e same day.
        On J u n e 2 0 , 1978, d e f e n d a n t s s e n t a n o t i c e of d e f a u l t

t o p l a i n t i f f s e n u m e r a t i n g s p e c i f i c c o v e n a n t s of t h e f i l e d

r e s t r i c t i v e c o v e n a n t s t h a t were deemed t o be v i o l a t e d by

plaintiffs.

        On September 1 4 , 1978, p l a i n t i f f s f i l e d s u i t a s k i n g

t h a t t h e c o v e n a n t s f i l e d a g a i n s t t h e p r o p e r t y be d e c l a r e d

not applicable.                 On December 1 5 , 1978, i n r e s p o n s e t o t h e

c o m p l a i n t f i l e d by p l a i n t i f f s , d e f e n d a n t s f i l e d a n answer

and c o u n t e r c l a i m .     The c o u n t e r c l a i m a l l e g e d b r e a c h o f cove-

n a n t s a s s e t f o r t h i n t h e n o t i c e of d e f a u l t and s o u g h t

c a n c e l l a t i o n of t h e c o n t r a c t p u r s u a n t t o t h e terms of t h e

contract.

        Cross-motions f o r summary judgment and f o r p a r t i a l

summary judgment were f i l e d by t h e p a r t i e s and a r g u e d b e f o r e

t h e District Court.                On December 7 , 1979, t h e D i s t r i c t C o u r t

found (1) t h a t p l a i n t i f f s had n o t i c e of t h e c o v e n a n t s re-

c o r d e d on October 1 8 , 1974, and ( 2 ) t h a t t h e e a r l i e r docu-

ment w a s merged i n t o t h e l a t e r on a l l t e r m s c o v e r e d i n b o t h .

D e f e n d a n t s ' motion f o r p a r t i a l summary judgment was g r a n t e d ,

thereby dismissing p l a i n t i f f s ' complaint.                      The c o u r t a l s o

d e n i e d p l a i n t i f f s ' motion f o r summary judgment and l e f t

d e f e n d a n t s ' c o u n t e r c l a i m s t i l l a t i s s u e t o be t r i e d a t a

l a t e r date.       P l a i n t i f f s appeal.

        Two i s s u e s a r e p r e s e n t e d by p l a i n t i f f s :      Whether t h e

D i s t r i c t C o u r t was c o r r e c t (1) i n g r a n t i n g d e f e n d a n t s ' mo-

t i o n f o r p a r t i a l summary judgment, and ( 2 ) i n denying p l a i n -

t i f f s ' motion f o r summary judgment.

        Rule 5 6 ( c ) , M.R.Civ.P.,             p r o v i d e s t h a t summary judgment

s h a l l be rendered i f :

        ". . .        t h e p l e a d i n g s , d e p o s i t i o n s , answers t o
        i n t e r r o g a t o r i e s , and a d m i s s i o n s on f i l e , t o -
        g e t h e r w i t h t h e a f f i d a v i t s , i f a n y , show t h a t
        t h e r e i s no g e n u i n e i s s u e a s t o any m a t e r i a l
        f a c t and t h a t t h e moving p a r t y i s e n t i t l e d t o
        a judgment as a matter of l a w . "
         The p u r p o s e of Rule 56 i s t o promptly d i s p o s e of ac-

t i o n s t h a t do n o t p r e s e n t g e n u i n e i s s u e s of m a t e r i a l f a c t .

T h i s p r o c e d u r e e l i m i n a t e s u n n e c e s s a r y t r i a l d e l a y and ex-

pense.        Bonawitz v . Bourke ( 1 9 7 7 ) , 173 Mont. 179, 567 P.2d

32; S i l l o w a y v. J o r g e n s o n ( 1 9 6 5 ) , 146 Mont.           307, 406 P.2d

167.

        T h i s C o u r t h a s h e l d t h a t t h e burden of proof i s on t h e

moving p a r t y t o show h e i s e n t i t l e d t o summary judgment.

A u d i t S e r v i c e s , I n c . v. Haugen ( 1 9 7 9 ) ,              Mont.             ,     591

P.2d 1105, 36 St.Rep.                 451; Harland v . Anderson ( 1 9 7 6 ) , 169

Mont. 447, 548 P.2d 613.                    T h i s burden i s s a t i s f i e d when t h e

moving p a r t y shows t h e a b s e n c e of any g e n u i n e i s s u e as t o

a l l m a t e r i a l f a c t s which, under a p p l i c a b l e p r i n c i p l e s of

s u b s t a n t i v e law, e n t i t l e s him t o judgment a s a matter of

law.      Kober v. S t e w a r t ( 1 9 6 6 ) , 148 Mont. 117, 417 P.2d 476.

I n o t h e r words, t h e moving p a r t y must make a showing t h a t i s

q u i t e c l e a r what t h e t r u t h i s and e x c l u d e any r e a l d o u b t a s

t o t h e e x i s t e n c e of any g e n u i n e i s s u e of material f a c t .

Kober , s u p r a .

        W f i n d t h a t d e f e n d a n t s have met t h a t burden.
         e                                                                              The

v a l i d i t y and g e n u i n e n e s s of a l l t h e documents i n q u e s t i o n

w e r e a d m i t t e d by b o t h p a r t i e s .      The s i g n a t u r e s and d a t e s of

t h e documents were a d m i t t e d .               The r e c o r d i n g d a t e s of t h e

documents were a d m i t t e d .            These documents, t h e r e f o r e , s t a n d

f o r themselves.            The D i s t r i c t C o u r t c o r r e c t l y g r a n t e d sum-

mary judgment.
        P l a i n t i f f s argue t h a t they w e r e n o t provided with

e i t h e r c o n s t r u c t i v e o r a c t u a l n o t i c e of t h e r e s t r i c t i v e

c o v e n a n t s p r i o r t o t h e i r s i g n i n g of t h e c o n t r a c t f o r deed

and were, t h e r e f o r e , unaware of t h e a d d i t i o n a l burden on t h e

property.         W e f i n d t o t h e contrary.              P l a i n t i f f s had a t l e a s t

c o n s t r u c t i v e n o t i c e of t h e r e s t r i c t i v e covenants.
        P l a i n t i f f s a r g u e t h a t t h e e a r n e s t money agreement l i s t

of r e s t r i c t i v e c o v e n a n t s a p p l i c a b l e t o t h e p r o p e r t y was

exclusive.           They c l a i m t h e y were unaware of any a d d i t i o n a l

covenants.           Our r e a d i n g of t h e e a r n e s t money agreement d o e s

n o t support t h a t conclusion.                   The agreement r e a d s n o t a s a n

e x c l u s i v e l i s t i n g b u t a s examples of t h e t y p e of c o v e n a n t s

t h a t a r e t o be found on t h e p r o p e r t y .              The words " s u c h a s "

and " e t c . " c l e a r l y i n d i c a t e t h a t t h e p a r t i e s i n t e n d e d t h a t

these w e r e not the exclusive l i s t i n g s .                   F u r t h e r , t h e con-

t r a c t f o r deed r e f e r s t o r e s t r i c t i v e c o v e n a n t s on record--

n o t c o v e n a n t s of t h e e a r n e s t money agreement.                The c o n t r a c t

f o r deed s t a t e d ,     " [ t ] h e b u y e r s a g r e e t o comply w i t h cove-
n a n t s p l a c e d on -e p r o p e r t y - r e c o r d e d w i t h t h e C l e r k and
                      - th                  and

Recorder of R a v a l l i County.                . ."      (Emphasis added.)

        The c o n t r a c t p l a c e d t h e p a r t i e s on n o t i c e t h a t i n f a c t

r e s t r i c t i v e c o v e n a n t s w e r e on f i l e .   I n q u i r y s h o u l d have

been made t o d e t e r m i n e t h e s p e c i f i c s of t h e r e s t r i c t i v e

covenants.          I t i s t h e o b l i g a t i o n of p u r c h a s e r s of r e a l

p r o p e r t y t o check t h e r e c o r d t o d e t e r m i n e whether t h e r e a r e

r e s t r i c t i v e covenants            the property        .    The c o n t r a c t f o r

deed was e x e c u t e d on October 28, 1974.                       The c o v e n a n t s w e r e

f i l e d on October 1 8 , 1974.                Ten d a y s l a p s e d between t h e t i m e

of t h e f i l i n g of t h e c o v e n a n t s and t h e s i g n i n g of t h e con-

tract.       The c o n t r a c t made r e f e r e n c e t o t h e s e c o v e n a n t s .        All

of t h e p a r t i e s had c o n s t r u c t i v e n o t i c e .

        "Every conveyance of r e a l p r o p e r t y acknowledged
        o r proved and c e r t i f i e d and r e c o r d e d as p r e -
        s c r i b e d by law, from t h e t i m e i t i s f i l e d w i t h
        t h e county c l e r k f o r r e c o r d , i s c o n s t r u c t i v e
        n o t i c e of t h e c o n t e n t s t h e r e o f t o s u b s e q u e n t
        p u r c h a s e r s and mortgagees."             S e c t i o n 70-21-
        3 0 2 ( 1 ) , MCA.

        ". . .        'conveyance'         ...  embraces e v e r y i n -
        s t r u m e n t i n w r i t i n g by which any e s t a t e o r
        i n t e r e s t i n real property i s              ...
                                                          encumbered
         - - which - t i t l e - -a l p r o p e r t y may-e
         o r by    the         to re                  - b
         affected       . . ."      S e c t i o n 70-21-301,       MCA.      (Em-
         p h a s i s added. )

T h i s d e f i n i t i o n of a conveyance of r e a l p r o p e r t y i s s u f f i -

c i e n t l y comprehensive t o i n c l u d e t h e r e s t r i c t i o n s p l a c e d on

t h e r e a l p r o p e r t y which i s t h e b a s i s of t h e p r e s e n t c o n t r o -

versy.       Kosel v . S t o n e ( 1 9 6 5 ) , 146 Mont.           218, 404 P.2d 894.

         "An i n s t r u m e n t i s deemed t o b e r e c o r d e d when,
         b e i n g d u l y acknowledged o r proved and c e r t i -
         f i e d , it i s deposited i n t h e county c l e r k ' s
         o f f i c e with t h e proper o f f i c e r f o r record."
         S e c t i o n 70-21-209, MCA.

         "Once a n i n s t r u m e n t i s r e c o r d e d a s p r e s c r i b e d
         by law, i t i m p a r t e d c o n s t r u c t i v e n o t i c e of i t s
         c o n t e n t s t o a s u b s e q u e n t p u r c h a s e r of t h e
         property."          G u e r i n v . Sun B u r s t O i l and Gas
         Co. ( 1 9 2 3 ) , 68 Mont. 365, 218 P. 949, 951.

         Plaintiffs'        f a i l u r e t o i n q u i r e i n t o t h e record does n o t

e x c u s e them of t h e i r o b l i g a t i o n s h e r e .     Constructive notice

i s imputed by t h e r e c o r d i n g s t a t u t e .          W e find that the

l e n g t h of t i m e between t h e f i l i n g o f t h e r e s t r i c t i v e cove-

n a n t s and t h e s i g n i n g o f t h e c o n t r a c t f o r deed w a s s u f f i -

c i e n t t o g i v e p l a i n t i f f s a r e a s o n a b l e o p p o r t u n i t y t o make a n

inquiry.

         The i n i t i a l burden o f proof on a motion f o r summary

judgment a t t a c h e s t o t h e movant.             T h a t burden s h i f t s where

t h e r e c o r d d i s c l o s e s no g e n u i n e i s s u e s of material f a c t .

The p a r t y opposing t h e motion must p r e s e n t f a c t s i n p r o p e r

form r a i s i n g t h e i s s u e .    Dooling v. P e r r y ( 1 9 7 9 ) ,       - Mont.
     ,   600 P.2d 799, 36 St.Rep.               1518; N a t i o n a l Gypsum Co. v .

Johnson (1979) ,                   ,
                          - Mont. - 595 P.2d 1188, 36 St.Rep.
1033; Harland v . Anderson, s u p r a .                 The p a r t y opposing t h e

motion must come forward w i t h s u b s t a n t i a l e v i d e n c e r a i s i n g

the issue.         Rickard v. P a r a d i s ( 1 9 7 5 ) , 167 Mont. 450, 539

P.2d 718; Roope v . Anaconda Company ( 1 9 7 2 ) , 159 Mont. 28,

494 P.2d 922.           The f a c t s must b e i n p r o p e r form and c o n c l u -
s i o n s of law w i l l n o t s u f f i c e .        The opposing p a r t y ' s f a c t s

must be m a t e r i a l and of a s u b s t a n t i a l n a t u r e , n o t f a n c i f u l ,

f r i v o l o u s , gauzy o r m e r e l y s u s p i c i o n s .    S i l l o w a y v. J o r -

genson, s u p r a .        Once t h e burden h a s s h i f t e d , t h e p a r t y

opposing t h e motion i s h e l d t o a s t a n d a r d of proof which i s

a s s u b s t a n t i a l a s t h a t i n i t i a l l y imposed upon t h e moving

party.       Harland v . Anderson, s u p r a .

        P l a i n t i f f s have n o t s u s t a i n e d t h e i r burden of proof by

a l l e g i n g any f a c t s t h a t r a i s e an i s s u e o f m a t e r i a l f a c t .

P l a i n t i f f s have a l l e g e d t h a t t h e f i l e d c o v e n a n t s were o t h e r

t h a n what t h e y e x p e c t e d , b u t nowhere have t h e y a l l e g e d o r
shown by a f f i d a v i t o r by o t h e r means of s u b m i t t i n g proof

t h a t t h e e a r n e s t money agreement o r c o n t r a c t f o r deed i s l

i n v a l i d , ambiguous, i m p e r f e c t o r m i s t a k e n .       P l a i n t i f f s have

a l s o f a i l e d t o show by a f f i d a v i t o r o t h e r w i s e t h a t i n f a c t

t h e r e s t r i c t i v e c o v e n a n t s were n o t r e c o r d e d p r i o r t o t h e
s i g n i n g of t h e c o n t r a c t f o r deed.

        F i n d i n g d e f e n d a n t s ' motion f o r p a r t i a l summary judgment

p r o p e r l y g r a n t e d , w e now c o n s i d e r t h e d e n i a l of p l a i n t i f f s '

motion f o r summary judgment.                    Defendants a l l e g e i n t h e i r

c o u n t e r c l a i m a b r e a c h o f c o n t r a c t by v i o l a t i o n of t h e

covenants contained therein.                      P l a i n t i f f s deny v i o l a t i o n of

t h e covenants.          Defendants have p r o v i d e d a f f i d a v i t s which

a l l e g e f a c t s t h a t would e s t a b l i s h , i f p r o v e d , a v i o l a t i o n of

t h e covenants.          The f a c t s a l l e g e d b e f o r e t h e D i s t r i c t C o u r t

were i n d i s p u t e , and t h e D i s t r i c t C o u r t r e f u s e d t o g r a n t
p l a i n t i f f s ' motion f o r summary judgment.                  Plaintiffs did not
d i s p u t e t h e e x i s t e n c e of a n i s s u e of m a t e r i a l f a c t b u t

a r g u e d t h a t summary judgment should have been g r a n t e d be-

c a u s e t h e remedy s o u g h t by d e f e n d a n t s was a l l e g e d l y i m -

proper.
         Defendants c o u n t e r c l a i m e d t o t h e c o m p l a i n t a l l e g i n g

t h a t p l a i n t i f f s v i o l a t e d c e r t a i n r e s t r i c t i v e c o v e n a n t s and

b e c a u s e of s u c h v i o l a t i o n s , t h e c o n t r a c t f o r deed s h o u l d

have been d e c l a r e d f o r f e i t and c a n c e l e d .            There a r e no

a l l e g a t i o n s t h a t p l a i n t i f f s were i n d e f a u l t of t h e i r pay-

ments toward t h e p u r c h a s e p r i c e .            The D i s t r i c t C o u r t h e l d

t h a t p l a i n t i f f s were n o t e n t i t l e d t o a summary judgment a s a

m a t t e r of l a w on t h e c o u n t e r c l a i m .       Such r u l i n g i s incon-

s i s t e n t w i t h o u r d e c i s i o n i n Reinke v . B i e g e l ( 1 9 7 9 ) ,          -
Mont.          ,   604 P.2d 315,           36 St.Rep.         2322.

        The c o n t r a c t f o r deed was made and e n t e r e d i n t o by t h e

p a r t i e s , s u b j e c t t o r e s t r i c t i v e covenants.          The n a t u r e of

t h e c o v e n a n t s i s b e i n g c o n t e s t e d h e r e i n , b u t whatever t h e y

a r e deemed t o be, t h e c o v e n a n t s w e r e n o t t h e main p u r p o s e of

t h e c o n t r a c t and o n l y i n c i d e n t a l t h e r e t o .     The p r i m a r y

p u r p o s e o f t h e c o n t r a c t i s d e f e n d a n t s ' d e l i v e r y of a deed i n

exchange f o r p l a i n t i f f s ' payment of t h e t o t a l p u r c h a s e

price.       W e h e l d i n Reinke t h a t , where t h e a l l e g e d b r e a c h of
c o v e n a n t s was n o t s o s u b s t a n t i a l and fundamental a s t o

d e f e a t t h e main o b j e c t o r p u r p o s e i n making t h e c o n t r a c t f o r

deed and c o u l d be compensated f o r i n damages, a b r e a c h of

t h e c o v e n a n t s d o e s n o t w a r r a n t a remedy i.n f o r f e i t u r e .

D e f e n d a n t s ' p l e a d i n g s i n d i c a t e t h a t such p r a y e r f o r r e l i e f

was made.

        W affirm the D i s t r i c t Court's decision with regard t o
         e

d e f e n d a n t s ' motion f o r p a r t i a l summary judgment.                    W e reverse

t h e D i s t r i c t Court with r e s p e c t t o defendants' counterclaim

f o r c a n c e l l a t i o n o r f o r f e i t u r e and remand t h e c a u s e f o r f u r -

t h e r proceedings c o n s i s t e n t with t h i s opinion.
                                                h
W concur:
 e



  %&4p              %&
    Chief J u s t i c e